Public Utilities Commission, Nos. 11-4920-EL-RDR and 11-4921-EL-RDR. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio.
Upon consideration of the application for dismissal of the cross-appeal filed by the Office of the Ohio Consumers’ Counsel, it is ordered by the court that the application for dismissal of the cross-appeal of the Office of the Ohio Consumers’ Counsel is granted. Accordingly, the cross-appeal of the Office of the Ohio Consumers’ Counsel is dismissed, and Ohio Power Company’s appeal and Industrial Energy Users-Ohio’s cross-appeal remain pending.